[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This action, by writ and complaint, claiming a permanent injunction, an order of compliance, an order for payment of a civil penalty to the State of Connecticut, an order for payment of reasonable costs and expenses incurred by the State of Connecticut, and other relief, came to this Court on September 10, 1991, and thence to the present time, when Defendant Frank Haines failed to appear and the Court entered a default against Defendant Frank Haines.
The Court, having conducted a hearing in damages at which all parties, upon receiving due and proper notice, had an opportunity to be heard, finds that the plaintiff is entitled to the entry of an order requiring Defendant to forfeit to the State of Connecticut the sum $82,700.00 in civil penalties and $857.51 in costs and expenses, pursuant to Conn. Gen. Stats. 22a-6a.
WHEREUPON, it is ordered and adjudged that:
1. Defendant Frank Haines shall pay a civil penalty CT Page 8736 to the State of Connecticut in the amount of $82,700.00 within thirty (30) days of the date of entry of this Judgment.
2. Defendant Frank Haines shall pay reasonable costs and expenses incurred by the State of Connecticut in detecting, investigating, controlling and abating violations of Plaintiff's Final Restoration and Removal Order in the amount of $857.51 within thirty (30) days of the date of entry of this Judgment.
Dated at Hartford, Connecticut, this 25th day of October, 1993.
Michael R. Sheldon, Judge